PER CURIAM.
This is an appeal filed by plaintiff below seeking review of a directed verdict entered at the close of plaintiff’s case. At trial the judge sustained objections to certain records which were offered into evidence, whereupon plaintiff rested as the records allegedly were necessary to the establishment of its case. The record on appeal reflects absolutely no testimony as to the mode of preparation of these records nor was the witness testifying in regard to the records in the relationship of “custodian or other qualified witness” as required by F.S. § 92.36, F.S.A. See Mastan Co. v. American Custom Homes, Inc., Fla.App.1968, 214 So.2d 103. The trial court did not err in sustaining the objections and directing the verdict.
Affirmed.